Citation Nr: 0918639	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement an increased rating for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for residuals of 
fracture to the right fifth metacarpal.  

3.  Entitlement to an increased rating for urethritis and 
prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).


FINDING OF FACT

The veteran withdrew his appeals for increased ratings on May 
5, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of increased ratings for 
PTSD, residuals of fracture to the right fifth metacarpal, 
and urethritis and prostatitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

On May 5, 2009, the veteran submitted a statement expressing 
his desire to withdraw his appeal of the issues of 
entitlement to increased ratings for PTSD, residuals of 
fracture to the right fifth metacarpal, and urethritis and 
prostatitis.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue and it must be dismissed.

ORDER

The appeals are dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


